DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sanae (US 2017/0253086) in view of Shinomiya (JP H06239110 with English Machine Translation).
Regarding claim 1, Sanae discloses a tire (title) comprising: a tread portion (2) having a designated mounting direction to a vehicle ([0058]), the tread portion (2) comprising an outboard tread edge (Teo) and an inboard tread edge (Tei) which are respectively located outside an inside of a vehicle when being mounted to the vehicle (see Fig. 1; [0058]), four circumferential grooves (3) extending continuously in a tire circumferential direction between the outboard tread edge (Teo) and the inboard tread edge (Tei) (see Fig. 1), and five land portions (4) divided by the four circumferential grooves (3) (see Fig. 1), the four circumferential grooves (3) comprising an inboard shoulder circumferential groove (6) located nearest to the inboard tread edge (Tei) in the four circumferential grooves (3) (see Fig. 1), the five land portions (4) comprising an inboard shoulder land portion (10) disposed outward in the tire axial direction of the inboard shoulder circumferential groove (6) (see Fig. 1). Sanae further discloses that the inboard shoulder land portion (10) is provided with a plurality of inboard shoulder lateral grooves (17) and a plurality of inboard shoulder sipes (21) (see Figs. 1 and 2), the plurality of inboard shoulder lateral grooves (17) comprising inner ends that are located by a distance (W4-L1) in the tire axial direction away from the inboard shoulder circumferential groove (6) (see Figs. 1 and 2), the plurality of inboard shoulder lateral grooves (17) extending outward in the tire axial direction from the inner ends to a location beyond the inboard tread edge (Tei) (see Fig. 1), and the plurality of inboard shoulder sipes (21) extending from the inboard shoulder circumferential groove (6) to a location beyond the inboard tread edge (Tei) (see Figs. 1 and 2). Sanae fails to explicitly disclose, however, that the inboard shoulder land portion (10) has a ground contact surface with a smallest width in the tire axial direction in the five land portions. 
Shinomiya teaches a similar tire (title) comprising a tread portion (4) with an inboard shoulder land portion (15) (see Fig. 1A). Shinomiya further teaches that the inboard shoulder land portion (15) has a ground contact surface with a smallest width (L4) in the tire axial direction of all of the land portions (12, 13, 14, 15) in the tread (4) ([0007]; [0012]; see Fig. 1A). Shinomiya further teaches that configuring the tire in this way helps to stabilize the behavior of the vehicle and prevent sudden changes in behavior when driving in fine weather ([0008]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the inboard shoulder land portion disclosed by Sanae to have the smallest width in the tire axial direction in the five land portions, as suggested by Shinomiya, because they would have had a reasonable expectation that doing so would help to stabilize the behavior of the vehicle when driving in fine weather. 
Regarding claim 2, modified Sanae discloses all of the limitations as set forth above for claim 1. Shinomiya teaches that gradually increasing the widths (Shinomiya: L1, L2, L3, L4) of the land portions (Shinomiya: 12, 13, 14, 15) toward the outboard side of the tire helps to stabilize the behavior of the vehicle and prevent sudden changes in behavior when driving in fine weather (Shinomiya: [0007]-[0008]; [0012]; see Fig. 1A). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the five land portions (Sanae: 4) disclosed by Sanae to have ground contact surfaces having respective widths in the tire axial direction such that the nearer to the outboard tread edge (Sanae: Teo) the larger the width, as taught by Shinomiya, because they would have had a reasonable expectation that doing so would help to stabilize the behavior of the vehicle when driving in fine weather. 
Regarding claim 5, modified Sanae discloses all of the limitations as set forth above for claim 1. Modified Sanae further discloses that the five land portions (Sanae: 4) comprise an inboard middle land portion (Sanae: 12) adjacent to the inboard shoulder land portion (Sanae: 10) via the inboard shoulder circumferential groove (Sanae: 6) (Sanae: see Fig. 1), and the inboard middle land portion (Sanae: 12) is provided with a plurality of inboard middle lateral grooves (Sanae: 35) that traverses the inboard middle land portion (Sanae: 12) completely in the tire axial direction (Sanae: see Fig. 4). 
Regarding claim 8, modified Sanae discloses all of the limitations as set forth above for claim 1. Modified Sanae further discloses that the five land portions (Sanae: 4) comprise an inboard middle land portion (Sanae: 12) adjacent to the inboard shoulder land portion (Sanae: 10) via the inboard shoulder circumferential groove (Sanae: 6) (Sanae: see Fig. 1), the inboard middle land portion (Sanae: 12) is provided with a plurality of inboard middle traverse-sipes (Sanae: 35) that traverses the inboard middle land portion completely in the tire axial direction (Sanae: see Fig. 4), and the plurality of inboard middle traverse-sipes (Sanae: 35) each comprises a pair of sipe edges each having a chamfer portion (Sanae: see Fig. 5C; [0081]). 
Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kawagoe et al. (US 2018/0009269) (Kawagoe) in view of Kanamura (US 2019/0152268). 
Regarding claim 1, Kawagoe discloses a tire (title) comprising: a tread portion (2) having a designated mounting direction to a vehicle ([0034]), the tread portion (2) comprising an outboard tread edge (Te2) and an inboard tread edge (Te1) which are respectively located outside and inside of a vehicle when being mounted to the vehicle ([0034]), four circumferential main grooves (3, 4, 5, 6) extending continuously in a tire circumferential direction between the outboard tread edge (Te2) and the inboard tread edge (Te1) (see Fig. 1), and five land portions (10, 11, 12, 13, 14) divided by the four circumferential grooves (3, 4, 5, 6) (see Fig. 1), the four circumferential grooves (3, 4, 5, 6) comprising an inboard shoulder circumferential groove (5) located nearest to the inboard tread edge (Te1) in the four circumferential grooves (3, 4, 5, 6) (see Fig. 1), the five land portions, (10, 11, 12, 13, 14) comprising an inboard shoulder land portion (13) disposed outward in the tire axial direction of the inboard shoulder circumferential groove (5) (see Fig. 1), the inboard shoulder land portion (13) being provided with a plurality of inboard shoulder lateral grooves (41) and a plurality of inboard shoulder sipes (35) (see Fig. 1), the plurality of inboard shoulder lateral grooves (41) comprising inner ends that are located by a distance in the tire axial direction from the inboard shoulder circumferential groove (5) (see Fig. 1), the plurality of inboard shoulder lateral grooves (41) extending outward in the tire axial direction from the inner ends to a located beyond the inboard tread edge (Te1) (see Fig. 1), and the plurality of inboard shoulder sipes (35) extending from the inboard shoulder circumferential groove (5) to a location beyond the inboard tread edge (Te1) (see Fig. 1). Kawagoe fails to disclose, however, that the inboard shoulder land portion (13) has a ground contact surface with a smallest width in the tire axial direction in the five land portions (10, 11, 12, 13, 14). 
Kanamura teaches a similar tire (title) comprising a tread portion (2) having four circumferential grooves (3) and five land portions (5) (see Fig. 2). Kanamura further teaches that the inboard shoulder land portion (4a) has a ground contact surface with a smallest width (W4a) in the tire axial direction in the five land portions (4) ([0076]; see Fig. 2). Kanamura further teaches that configuring the tire in this way helps to increase the drainage performance of the inboard shoulder circumferential groove (3a) ([0077]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the inboard shoulder land portion disclosed by Kawagoe to have the smallest width in the tire axial direction in the five land portions, as taught by Kanamura, because they would have had a reasonable expectation that doing so would help to increase the drainage performance of the inboard shoulder circumferential groove. 
Regarding claim 3, modified Kawagoe discloses all of the limitations as set forth above for claim 1. Modified Kawagoe further discloses that the five land portions (Kawagoe: 10, 11, 12, 13, 14) comprise a crown land portion (Kawagoe: 10) disposed on a tire equator (Kawagoe: C) (Kawagoe: see Fig. 1). Modified Kawagoe fails to explicitly disclose, however, that the width in the tire axial direction of the ground contact surface of the inboard shoulder land portion (Kawagoe: 13) is equal to or more than 90% of a width in the tire axial direction of the ground contact surface of the crown land portion (Kawagoe: 10). 
One of ordinary skill in the art would have found it obvious to use the scale of the drawings as a starting point in their design process, specifically in choosing the relationship between the widths of the ground contact surfaces of the inboard shoulder land portion and the crown land portion. While patent drawings are not to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims. See In re Mraz, 173 USPQ 25 (CCPA 1972). Based on Fig. 2 of Kanamura, one of ordinary skill in the art would have found that the width in the tire axial direction of the ground contact surface of the inboard shoulder land portion (Kanamura: 4a) is about 95% of a width in the tire axial direction of the ground contact surface of the crown land portion (Kanamura: 4e), thus suggesting the claimed range of equal to or more than 90%. 
Therefore, while modified Kawagoe does not explicitly state a value for the relationship between the widths of the ground contact surfaces of the inboard shoulder land portion and the crown land portion, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have chosen a relationship between these values to be within the claimed range because the drawings of Kanamura, whose teachings regarding the width of the inboard shoulder land portion are included in modified Kawagoe, reasonably suggest doing so. Thus, modified Kawagoe satisfies all of the limitations in claim 3. 
Regarding claim 4, modified Kawagoe discloses all of the limitations as set forth above for claim 3. Modified Kawagoe further discloses that a center in the tire axial direction of the crown land portion (Kawagoe: 10) is located on an outboard tread edge (Kawagoe: Te2) side with respect to the tire equator (Kawagoe: C) (see Modified Figure 1 below). 

    PNG
    media_image1.png
    518
    431
    media_image1.png
    Greyscale

Modified Figure 1, Kawagoe
Regarding claim 5, modified Kawagoe discloses all of the limitations as set forth above for claim 1. Modified Kawagoe further discloses that the five land portions (Kawagoe: 10, 11, 12, 13, 14) comprise an inboard middle land portion (Kawagoe: 11) adjacent to the inboard shoulder land portion (Kawagoe: 13) via the inboard shoulder circumferential groove (Kawagoe: 5) (Kawagoe: see Fig. 1), and the inboard middle land portion (Kawagoe: 11) is provided with a plurality of inboard middle lateral grooves (Kawagoe: 33) that traverses the inboard middle land portion (Kawagoe: 11) completely in the tire axial direction (Kawagoe: see Fig. 1). 
Regarding claim 6, modified Kawagoe discloses all of the limitations as set forth above for claim 5. Modified Kawagoe further discloses that distances in the tire circumferential direction between ends of the respective inboard middle lateral grooves (Kawagoe: 33) on an inboard shoulder circumferential groove (Kawagoe: 5) side and ends of the respective inboard shoulder sipes (Kawagoe: 35) on the inboard shoulder circumferential groove (Kawagoe: 5) side are less than 15% of a distance in the tire circumferential direction at the inboard tread edge (Kawagoe: Te1) from one of the plurality of inboard shoulder lateral grooves (Kawagoe: 41) to one of the plurality of inboard shoulder sipes (Kawagoe: 35) which are directly adjacent in the tire circumferential direction (Kawagoe: see Figs. 1 and 3). 
Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kujime et al. (US 2018/0079261) (Kujime ‘261) in view of Kanamura (US 2019/0152268). 
Regarding claim 1, Kujime ‘261 discloses a tire (title) comprising: a tread portion (2) having a designated mounting direction to a vehicle ([0046]), the tread portion (2) comprising an outboard tread edge (Te1) and an inboard tread edge (Te2) which are respectively located outside and inside of a vehicle when being mounted to the vehicle ([0046]), four circumferential main grooves (11, 12, 13, 14) extending continuously in a tire circumferential direction between the outboard tread edge (Te1) and the inboard tread edge (Te2) (see Fig. 1), and five land portions (15, 17, 18, 21, 22) divided by the four circumferential grooves (11, 12, 13, 14) (see Fig. 1), the four circumferential grooves (11, 12, 13, 14) comprising an inboard shoulder circumferential groove (12) located nearest to the inboard tread edge (Te2) in the four circumferential grooves (11, 12, 13, 14) (see Fig. 1), the five land portions, (15, 17, 18, 21, 22) comprising an inboard shoulder land portion (22) disposed outward in the tire axial direction of the inboard shoulder circumferential groove (12) (see Fig. 1), the inboard shoulder land portion (22) being provided with a plurality of inboard shoulder lateral grooves (23) and a plurality of inboard shoulder sipes (42) (see Fig. 1), the plurality of inboard shoulder lateral grooves (23) comprising inner ends that are located by a distance (L4) in the tire axial direction from the inboard shoulder circumferential groove (12) (see Fig. 1), the plurality of inboard shoulder lateral grooves (23) extending outward in the tire axial direction from the inner ends to a located beyond the inboard tread edge (Te2) (see Figs. 1 and 2), and the plurality of inboard shoulder sipes (42) extending from the inboard shoulder circumferential groove (12) to a location beyond the inboard tread edge (Te2) (see Figs. 1 and 2). Kujime ‘261 fails to disclose, however, that the inboard shoulder land portion (22) has a ground contact surface with a smallest width in the tire axial direction in the five land portions (15, 17, 18, 21, 22). 
Kanamura teaches a similar tire (title) comprising a tread portion (2) having four circumferential grooves (3) and five land portions (5) (see Fig. 2). Kanamura further teaches that the inboard shoulder land portion (4a) has a ground contact surface with a smallest width (W4a) in the tire axial direction in the five land portions (4) ([0076]; see Fig. 2). Kanamura further teaches that configuring the tire in this way helps to increase the drainage performance of the inboard shoulder circumferential groove (3a) ([0077]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the inboard shoulder land portion disclosed by Kujime ‘261 to have the smallest width in the tire axial direction in the five land portions, as taught by Kanamura, because they would have had a reasonable expectation that doing so would help to increase the drainage performance of the inboard shoulder circumferential groove.
Regarding claim 7, modified Kujime ‘261 discloses all of the limitations as set forth above for claim 1. Modified Kujime ‘261 further discloses that the five land portions (Kujime ‘261: 15, 17, 18, 21, 22) comprise an inboard middle land portion (Kujime ‘261: 18) located adjacent to the inboard shoulder land portion (Kujime ‘261: 22) via the inboard shoulder circumferential groove (Kujime ‘261: 12) (Kujime ‘261: see Fig. 1), the inboard middle land portion (Kujime ‘261: 18) is provided with a plurality of inboard middle sipes (Kujime ‘261: 37), and the plurality of inboard middle sipes (Kujime ‘261: 18) extends from the inboard shoulder circumferential groove (Kujime ‘261: 12) and terminates within the inboard middle land portion (Kujime ‘261: 18) (Kujime ‘261: see Fig. 1). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sanae (US 2017/0253086) in view of Shinomiya (JP H06239110 with English Machine Translation) as applied to claim 8 above, and further in view of Hayashi (US 2018/0170114).
Regarding claim 9, modified Sanae discloses all of the limitations as set forth above for claim 8. Modified Sanae fails to disclose, however, that a chamfer width of the chamfer portion of each of the plurality of inboard middle traverse-sipes (Sanae: 35) increases toward both sides from a middle portion in the tire axial direction. 
Hayashi teaches a similar tire (title) comprising four circumferential grooves (14, 16, 18, 20) and five land portions (22, 24, 26, 28, 30) (see Fig. 1), the five land portions (22, 24, 26, 28, 30) including an inboard middle land portion (26) adjacent to an inboard shoulder land portion (30) via an inboard shoulder circumferential groove (20) (see Fig. 1), the inboard middle land portion (26) is provided with a plurality of inboard middle traverse-sipes (S) that traverses the inboard middle land portion (26) completely in the tire axial direction (see Fig. 1), and the plurality of inboard middle traverse-sipes (S) each comprises a pair of sipe edges each having a chamfer portion (111, 112, 121, 122) (see Figs. 1 and 2). Hayashi further teaches that a chamfer width (W111, W112, W121, W122) of each of the chamfer portion (111, 112, 121, 122) of each of the plurality of inboard middle traverse-sipes (S) increases toward both sides from a middle portion in the tire axial direction (see Fig. 2; [0031]; [0033]; [0048]). Hayashi further teaches that configuring the traverse-sipes (S) in this way improves the handling stability of the tire ([0048]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the chamfer portion of each of the inboard middle traverse-sipes disclosed by modified Sanae to have a chamfer width that increases toward both sides from a middle portion in the tire axial direction, as taught by Hayashi, because they would have had a reasonable expectation that doing so would help to improve the handling stability of the tire. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sanae (US 2017/0253086) in view of Shinomiya (JP H06239110 with English Machine Translation) as applied to claim 8 above, and further in view of Ikeda et al. (US 2019/0061432) (Ikeda). 
Regarding claim 10, modified Sanae discloses all of the limitations as set forth above for claim 8. Modified Sanae fails to disclose, however, that the inboard shoulder land portion (Sanae: 10) is provided with a plurality of inboard shoulder connecting sipes that extends from the respective inner ends of the plurality of inboard shoulder lateral grooves (Sanae: 17) to the inboard shoulder circumferential groove (Sanae: 6). 
Ikeda teaches a similar tire (title) comprising a tread portion (2) having a designated mounting direction to a vehicle ([0055]). Ikeda further teaches that the tire comprises an inboard shoulder land portion (17) with a plurality of inboard shoulder lateral grooves (22) with inner ends that are located by a distance (W4-L1) in the tire axial direction away from an inboard shoulder circumferential groove (11) (see Figs. 2 and 5). Ikeda further teaches that the inboard shoulder land portion is provided with a plurality of inboard connecting sipes (28) that extends from the respective inner ends of the plurality of inboard shoulder lateral grooves (22) to the inboard shoulder circumferential groove (11) (see Fig. 5). Ikeda further teaches that these inboard shoulder connecting sipes (28) help to increase the frictional force of the tire on wet surfaces ([0098]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the inboard shoulder land portion disclosed by modified Sanae to have the inboard shoulder connecting sipes taught by Ikeda because they would have had a reasonable expectation that doing so would improve the frictional force of the tire on wet surfaces. 
Claims 11-12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sanae (US 2017/0253086) in view of Shinomiya (JP H06239110 with English Machine Translation) as applied to claim 2 above, and further in view of Kawagoe et al. (US 2018/0009269) (Kawagoe). 
Regarding claim 11 and similar limitations in claim 18, modified Sanae discloses all of the limitations as set forth above for claim 2. Modified Sanae further discloses that the four circumferential grooves (Sanae: 3) comprise an outboard shoulder circumferential groove (Sanae: 5) located nearest to the outboard tread edge (Sanae: Teo) in the four circumferential grooves (Sanae: 3) (Sanae: see Fig. 1), the five land portions (Sanae: 4) comprise an outboard shoulder land portion (Sanae: 11) having the outboard tread edge (Sanae: Teo) (Sanae: see Fig. 1), and an outboard middle land portion (Sanae: 13) adjacent to the outboard shoulder land portion (Sanae: 11) via the outboard shoulder circumferential groove (Sanae: 5) (Sanae: see Fig. 1), the outboard shoulder land portion (Sanae: 11) is provided with a plurality of outboard shoulder lateral grooves (Sanae: 48) and a plurality of outboard shoulder sipes (Sanae: 49) (Sanae: see Figs. 1 and 6), the plurality of outboard shoulder lateral grooves (Sanae: 48) extends from the outboard shoulder circumferential groove (Sanae: 5) to a location beyond the outboard tread edge (Sanae: Teo) (Sanae: see Fig. 1), the plurality of outboard shoulder sipes (Sanae: 49) is in communication with the outboard shoulder circumferential groove (Sanae: 5) (Sanae: see Fig. 6), the outboard middle land portion (Sanae: 13) is provided with a plurality of outboard middle groove-like portions (Sanae: 41) that traverses the outboard middle land portion (Sanae: 13) completely in the tire axial direction (Sanae: see Fig. 6), and distances in the tire circumferential direction between inner ends of the respective outboard shoulder sipes (Sanae: 49) on an outboard shoulder circumferential groove (Sanae: 5) side and outer ends of the respective outboard middle groove-like portions (Sanae: 41) on the outboard shoulder circumferential groove (Sanae: 5) side are less than 5% of a pitch length in the tire circumferential direction of the plurality of outboard shoulder sipes (Sanae: 49) (Sanae: see Fig. 6). Modified Sanae fails to disclose, however, that the plurality of outboard shoulder sipes (Sanae: 49) each comprises a pair of sipe edges each having a chamfer portion, the chamfer portion extending over an entire region of each sipe edge, in a region from the outboard shoulder circumferential groove (Sanae: 5) to the outboard tread edge (Sanae: Teo). 
Kawagoe teaches a similar tire (title) comprising a tread portion (2) with an outboard shoulder land portion (14) having an outboard tread edge (Te2) (see Fig. 1), the outboard shoulder land portion (14) provided with a plurality of outboard shoulder sipes (36) (see Fig. 1), the plurality of outboard shoulder sipes (36) is in communication with an outboard shoulder circumferential groove (6) (see Fig. 1), the plurality of outboard shoulder sipes (36) each comprises a pair of sipe edges each having a chamfer portion (56), the chamfer portion (56) extending over an entire region of each sipe edge (see Fig. 4; [0084]). Kawagoe further teaches that these chamfer portions (56) help to improve the drainage performance of the outboard shoulder land portion (14) ([0085]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the outboard shoulder sipes to each have the chamfer portion taught by Kawagoe because they would have had a reasonable expectation that doing so would improve the drainage performance of the outboard shoulder land portion. 
Regarding claim 12 and similar limitations in claim 18, modified Sanae discloses all of the limitations as set forth above for claim 11. Modified Sanae further discloses that the plurality of outboard middle groove-like portions (Sanae: 41) each comprises a pair of wall surfaces extending along a tire radial direction (Sanae: see Figs. 6 and 7B). Modified Sanae further discloses that the plurality of outboard middle groove-like portions (Sanae: 41) comprises a plurality of outboard middle sipes (Sanae: 41) in which a maximum distance between the pair of wall surfaces is less than 3 mm ([0040]; [0085]), encompassing the claimed range of equal to or less than 1.5 mm. A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. See MPEP §2144.05. Thus, while modified Sanae does not disclose a specific example of the maximum distance between the pair of wall surfaces of the outboard middle sipes (Sanae: 41), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have chosen the maximum distance to be within the claimed range because the range of values disclosed by modified Sanae reasonably suggests doing so. 
Based on the limitations that modified Sanae discloses for claims 11 and 12 above, modified Sanae satisfies all of the limitations in claim 18. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sanae (US 2017/0253086) in view of Shinomiya (JP H06239110 with English Machine Translation) as applied to claim 2 above, and further in view of Kawagoe et al. (US 2018/0009269) (Kawagoe) as applied to claim 11 above, and further in view of Tanaka (JP 2012111438 with English Machine Translation). 
Regarding claim 13, modified Sanae discloses all of the limitations as set forth above for claim 11. Modified Sanae further discloses that the plurality of outboard middle groove-like portions (Sanae: 41) each comprises a pair of wall surfaces extending along a tire radial direction (Sanae: see Figs. 6 and 7B). Modified Sanae further discloses that the plurality of outboard middle groove-like portions (Sanae: 41) comprises a plurality of outboard middle lateral grooves (Sanae: 41) in which a maximum distance between the pair of wall surfaces is less than 3 mm ([0040]; [0085]), overlapping the claimed range of greater than 1.5 mm. In the case where the claimed range overlaps the range disclosed by the prior art, a prima facie case of obviousness exists. See MPEP §2144.05. Thus, while modified Sanae does not disclose a specific example of the maximum distance between the pair of wall surfaces of the outboard middle lateral grooves (Sanae: 41), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have chosen the maximum distance to be within the claimed range because the range of values disclosed by modified Sanae reasonably suggests doing so. Modified Sanae fails to disclose, however, that the plurality of outboard middle lateral grooves (Sanae: 41) extends in an S-shaped manner including a curved portion convex to a first circumferential side and a curved portion convex to a second circumferential side. 
Tanaka teaches a similar tire (title) comprising an outboard middle land portion (4i) provided with a plurality of outboard middle lateral grooves (5) which extend in an S-shaped manner (see Figs. 1 and 2) including a curved portion (9t) convex to a first circumferential side and a curved portion (9c) convex to a second circumferential side (see Fig. 2). Tanaka further teaches that configuring these outboard middle lateral grooves in this shape helps to improve wet grip performance while ensuring a high axial rigidity of the outboard middle land portion (4i) ([0025]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the outboard middle lateral grooves disclosed by modified Sanae to extend in an S-shaped manner, as taught by Tanaka, because they would have had a reasonable expectation that doing so would help to improve wet grip performance while ensuring a high axial rigidity of the outboard middle land portion. 
Claims 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sanae (US 2017/0253086) in view of Shinomiya (JP H06239110 with English Machine Translation) as applied to claim 2 above, and further in view of Kawagoe et al. (US 2018/0009269) (Kawagoe) as applied to claims 11 and 18 above, and further in view of Yamaoka (US 2018/0141389). 
Regarding claims 14 and 19, modified Sanae discloses all of the limitations as set forth above for claims 11 and 18, respectively. Modified Sanae further discloses that the outboard middle groove-like portions (Sanae: 41) each comprises at least one shallow bottom portion (Sanae: 44) and at least one deep bottom portion (Sanae: 45) having a depth (Sanae: d5) greater than that (Sanae: d4) of the at least one shallow bottom portion (Sanae: 44) (Sanae: see Fig. 7B; [0089]). Modified Sanae fails to disclose, however, that the at least one deep bottom portion (Sanae: 45) comprises a first deep bottom portion located on an outboard tread edge (Sanae: Teo) side with respect to a center in the tire axial direction of the outboard middle land portion (Sanae: 13), and a second deep bottom portion located on an inboard tread edge (Sanae: Tei) side with respect to the center of the outboard middle land portion (Sanae: 13), and the at least one shallow bottom portion (Sanae: 44) is located between the first deep bottom portion and the second deep bottom portion. 
Yamaoka teaches a similar tire (title) comprising: a tread portion (2) having a designated mounting direction to a vehicle ([0030]), the tread portion (2) comprising an outboard tread edge (Te1) and an inboard tread edge (Te2) which are respectively located outside and inside of a vehicle when being mounted to the vehicle ([0030]), four circumferential grooves (11, 12, 13, 14) extending continuously in a tire circumferential direction between the outboard tread edge (Te1) and the inboard tread edge (Te2) (see Fig. 1), and five land portions (21, 22, 23, 24, 25) divided by the four circumferential grooves (11, 12, 13, 14) (see Fig. 1). Yamaoka further teaches that the five land portions (21, 22, 23, 24, 25) comprise an outboard middle land portion (21) that is provided with a plurality of outboard middle groove-like portions (15) (see Fig. 2), wherein the outboard middle groove-like portions (15) each comprises at least one shallow bottom portion (18) and at least one deep bottom portion (16, 17) having a depth (d2, d3) greater than that (d4) of the at least one shallow bottom portion (18) (see Figs. 3A and 3B), the at least one deep bottom portion (16, 17) comprises a first deep bottom portion (16) located on an outboard tread edge (Te1) side with respect to a center of the outboard middle land portion (21) (see Figs. 1 and 2), and a second deep bottom portion (17) located on an inboard tread edge (Te2) side with respect to the center of the outboard middle land portion (21) (see Figs. 1 and 2), and the at least one shallow bottom portion (18) is located between the first deep bottom portion (16) and the second deep bottom portion (17) (see Figs. 3A and 3B). Yamaoka further teaches that configuring the outboard middle groove-like portions (15) in this way helps to produce high traction and braking force on a dry road surface while increasing on-snow traction on a snowy road. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the outboard middle groove-like portions disclosed by modified Sanae to the first and second deep bottom portions as well as the shallow portion taught by Yamaoka because they would have had a reasonable expectation that doing so would produce high traction and braking force on dry roads while increasing on-snow traction on snowy roads. 
Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sanae (US 2017/0253086) in view of Shinomiya (JP H06239110 with English Machine Translation) as applied to claim 2 above, and further in view of Kawagoe et al. (US 2018/0009269) (Kawagoe) as applied to claim 11 above, and further in view of Kujime (US 2015/0258858) (Kujime ‘858). 
Regarding claim 15, modified Sanae discloses all of the limitations as set forth above for claim 11. Modified Sanae fails to disclose, however, that the plurality of outboard shoulder lateral grooves (Sanae: 48) each comprises a pair of groove edges each having a chamfer portion. 
Kujime ‘858 teaches a similar tire (title) comprising: a tread portion (2) having a designated mounting direction to a vehicle ([0046]), the tread portion comprising an outboard tread edge (Teo) and an inboard tread edge (Tei) which are respectively located outside and inside of a vehicle when being mounted to the vehicle ([0046]). Kujime ‘858 further teaches that an outboard shoulder land portion (11) comprises a plurality of outboard shoulder lateral grooves (12a) (see Fig. 1) which each comprises a pair of groove edges having a chamfer portion (35) (see Fig. 5; [0138]). Kujime ‘858 further teaches that this chamfer portion (35) helps to improve edge wear or uneven wear of the tread portion (2) ([0139]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the outboard shoulder lateral grooves disclosed by modified Sanae to have the chamfer portion taught by Kujime ‘858 because they would have had a reasonable expectation that doing so would improve edge wear or uneven wear of the tread portion. 
Modified Sanae also fails to disclose that the plurality of outboard shoulder sipes (Sanae: 49) terminates within the outboard shoulder land portion without reaching the outboard tread edge (Sanae: Teo), and the plurality of outboard shoulder sipes each comprises a deep bottom portion including an end on an outboard shoulder circumferential groove (Sanae: 5) side and a shallow bottom portion having a depth smaller than that of the deep bottom portion. 
Kawagoe teaches a similar tire (Kawagoe: title) in which the plurality of outboard shoulder sipes (Kawagoe: 36) terminates within the outboard shoulder land portion (Kawagoe: 14) without reaching the outboard tread edge (Kawagoe: Te2) (Kawagoe: see Fig. 1; [0054]). Kawagoe further teaches that because the outboard shoulder sipes (Kawagoe: 36) terminate within the outboard shoulder land portion (Kawagoe: 14), the outboard shoulder sipes (Kawagoe: 36) help to suppress a reduction in rigidity in the tire circumferential direction of the outboard shoulder land portion (Kawagoe: 14) to further improve uneven wear resistance (Kawagoe: [0054]). Kawagoe further teaches that the plurality of outboard shoulder sipes (Kawagoe: 36) each comprises a deep bottom portion (Kawagoe: 36a) including an end on an outboard shoulder circumferential groove (Kawagoe: 6) side and a shallow bottom portion (Kawagoe: 36b) having a depth smaller than that of the deep bottom portion (Kawagoe: 36a) (Kawagoe: see Fig. 6; [0098]). Kawagoe further teaches that configuring the outboard shoulder sipes (Kawagoe: 36) in this way helps suppress heel and toe wear while maintaining an excellent wet performance (Kawagoe: [0098]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the outboard shoulder sipes disclosed by modified Sanae to terminate within the outboard shoulder land portion and to have a deep and shallow bottom portion, as taught by Kawagoe, because they would have had a reasonable expectation that doing so would improve uneven wear resistance and suppress heel and toe wear while maintaining an excellent wet performance. 
Based on all of the above limitations that modified Sanae discloses above, modified Sanae satisfies all of the limitations in claim 20. 
Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kawagoe et al. (US 2018/0009269) (Kawagoe) in view of Kanamura (US 2019/0152268) as applied to claim 1 above, and further in view of Shinomiya (JP H06239110 with English Machine Translation). 
Regarding claim 2, modified Kawagoe discloses all of the limitations as set forth above for claim 1. Modified Kawagoe fails to explicitly disclose, however, that the five land portions (Kawagoe: 10, 11, 12, 13, 14) comprise ground contact surfaces having respective widths in the tire axial direction such that the nearer to the outboard tread edge (Kawagoe: Te2) the larger the width. 
Shinomiya teaches a similar tire (title) comprising a tread portion (4) with a plurality of land portions (12, 13, 14, 15) (see Fig. 1A). Shinomiya further teaches that gradually increasing the widths (Shinomiya: L1, L2, L3, L4) of the land portions (Shinomiya: 12, 13, 14, 15) toward the outboard side of the tire helps to stabilize the behavior of the vehicle and prevent sudden changes in behavior when driving in fine weather (Shinomiya: [0007]-[0008]; [0012]; see Fig. 1A). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the widths of the five land portions disclosed by modified Kawagoe to have widths in the tire axial direction such that the nearer to the outboard tread edge the larger the width, as suggested by Shinomiya, because they would have had a reasonable expectation that doing so would help to stabilize the behavior of the vehicle when driving in fine weather. 
Regarding claim 16, modified Kawagoe discloses all of the limitations as set forth above for claim 2. Modified Kawagoe further discloses that that the five land portions (Kawagoe: 10, 11, 12, 13, 14) comprise a crown land portion (Kawagoe: 10) disposed on a tire equator (Kawagoe: C) and an inboard middle land portion (Kawagoe: 11) adjacent to the inboard shoulder land portion (Kawagoe: 13) via the inboard shoulder circumferential groove (Kawagoe: 5) (Kawagoe: see Fig. 1). Modified Kawagoe further discloses that a center in the tire axial direction of the crown land portion (Kawagoe: 10) is located on an outboard tread edge (Kawagoe: Te2) side with respect to the tire equator (Kawagoe: C) (see Modified Figure 1 below). Modified Kawagoe further discloses that the inboard middle land portion (Kawagoe: 11) is provided with a plurality of inboard middle traverse-sipes (Kawagoe: 33) that traverses the inboard middle land portion (Kawagoe: 11) completely in the tire axial direction (Kawagoe: see Fig. 1), and the plurality of inboard middle traverse-sipes (Kawagoe: 33) each comprises a pair of sipe edges each having a chamfer portion (Kawagoe: 53) (Kawagoe: see Fig. 3). 

    PNG
    media_image1.png
    518
    431
    media_image1.png
    Greyscale

Modified Figure 1, Kawagoe
Modified Kawagoe fails to explicitly disclose, however, that the width in the tire axial direction of the ground contact surface of the inboard shoulder land portion (Kawagoe: 13) is equal to or more than 90% of a width in the tire axial direction of the ground contact surface of the crown land portion (Kawagoe: 10). 
One of ordinary skill in the art would have found it obvious to use the scale of the drawings as a starting point in their design process, specifically in choosing the relationship between the widths of the ground contact surfaces of the inboard shoulder land portion and the crown land portion. While patent drawings are not to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims. See In re Mraz, 173 USPQ 25 (CCPA 1972). Based on Fig. 2 of Kanamura, one of ordinary skill in the art would have found that the width in the tire axial direction of the ground contact surface of the inboard shoulder land portion (Kanamura: 4a) is about 95% of a width in the tire axial direction of the ground contact surface of the crown land portion (Kanamura: 4e), thus suggesting the claimed range of equal to or more than 90%. 
Therefore, while modified Kawagoe does not explicitly state a value for the relationship between the widths of the ground contact surfaces of the inboard shoulder land portion and the crown land portion, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have chosen a relationship between these values to be within the claimed range because the drawings of Kanamura, whose teachings regarding the width of the inboard shoulder land portion are included in modified Kawagoe, reasonably suggest doing so. Thus, modified Kawagoe satisfies all of the limitations in claim 16. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kawagoe et al. (US 2018/0009269) (Kawagoe) in view of Kanamura (US 2019/0152268) as applied to claim 1 above, and further in view of Shinomiya (JP H06239110 with English Machine Translation) as applied to claim 16 above, and further in view of Ikeda et al. (US 2019/0061432) (Ikeda). 
Regarding claim 17, modified Kawagoe discloses all of the limitations as set forth above for claim 16. Modified Kawagoe fails to disclose, however, that the inboard shoulder land portion (Kawagoe: 13) is provided with a plurality of inboard shoulder connecting sipes extending from the respective inner ends of the plurality of inboard shoulder lateral grooves (Kawagoe: 41) to the inboard shoulder circumferential groove (Kawagoe: 5). 
Ikeda teaches a similar tire (title) comprising a tread portion (2) having a designated mounting direction to a vehicle ([0055]). Ikeda further teaches that the tire comprises an inboard shoulder land portion (17) with a plurality of inboard shoulder lateral grooves (22) with inner ends that are located by a distance (W4-L1) in the tire axial direction away from an inboard shoulder circumferential groove (11) (see Figs. 2 and 5). Ikeda further teaches that the inboard shoulder land portion is provided with a plurality of inboard connecting sipes (28) that extends from the respective inner ends of the plurality of inboard shoulder lateral grooves (22) to the inboard shoulder circumferential groove (11) (see Fig. 5). Ikeda further teaches that these inboard shoulder connecting sipes (28) help to increase the frictional force of the tire on wet surfaces ([0098]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the inboard shoulder land portion disclosed by modified Kawagoe to have the inboard shoulder connecting sipes taught by Ikeda because they would have had a reasonable expectation that doing so would improve the frictional force of the tire on wet surfaces.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDON C DARBY whose telephone number is (571)272-1225. The examiner can normally be reached Monday - Friday: 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.D./Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749